DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 14 is objected to because of the following informalities: in line 1, “were” should apparently read --where--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the processor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  This has been taken herein to be the same as the previously recited processor device.
Claim 5 also recites the limitation “a similar treatment program” in line 3.  The term “similar” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of other treatment programs that would be considered “similar” are not clear.
Claim 14 recites the limitation “a similar treatment program” in line 3.  The term “similar” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of other treatment programs that would be considered “similar” are not clear.
Claim 20 recites “[t]he computer program product of claim 14.”  However, claim 14 recites a system, so the scope of claim 20 is not clear.  This has been taken herein to recite the computer program product of claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 8, 9, 13, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stark et al. (U.S. No. 6,515,593 B1; cited in the IDS filed 04 December 2020; hereinafter known as “Stark”).
Regarding claim 1, Stark discloses a method of computer-controlled therapy (Abstract), comprising: by a processor device 10 (col. 17, lines 22-33; col. 20, lines 11-19; col. 22, lines 15-22): monitoring real-time cast sensor measurement outputs of a plurality of cast sensors 8/14/60 that each measure a characteristic related to usage (col. 17, lines 12-33; col. 20, lines 11-19) of an adjustable removable cast worn by a patient during treatment (col. 37, lines 7-13; col. 38, lines 51-57); identifying, according to the real-time cast sensor measurement outputs, a cast usage anomaly relative to a treatment program prescribed for the patient with respect to wearing of the adjustable removable cast, and providing, responsive to identifying the cast usage anomaly, real-time corrective treatment feedback to the patient that instructs corrected use of the adjustable removable cast to improve compliance with the treatment program prescribed for the patient (col. 2, lines 1-15; col. 3, lines 61-67; col. 6, lines 21; col. 9, lines 13-25; col. 26, lines 14-23; col. 31, lines 43-65; col. 35, lines 45-51; col. 38, lines 1-8; col. 44, lines 1-44; the method can identify compliance or lack of compliance with a treatment program and provide feedback to the patient, reminding them to perform the treatment program or informing them of how their usage differs from expected/prescribed usage, and can modify/update the program).
Regarding claim 4, Stark discloses tracking improvement by the patient with the compliance with the treatment program prescribed for the patient (col. 38, lines 55-61; col. 44, lines 31-44).
Regarding claim 8, Stark discloses configuring the plurality of cast sensors according to the treatment program prescribed for the patient and iteratively adjusting the configuration of the plurality of cast sensors over time in response to changes to the treatment program prescribed for the patient (col. 20, line 1-19; col. 21, line 64 – col. 22, line 22; col. 43, lines 16-52).
Regarding claim 9, Stark discloses a system (Abstract; Figs. 1, 2), comprising: a plurality of cast sensors 8/14/60 (col. 17, lines 12-33; col. 20, lines 11-19) integrated into a cast (col. 37, lines 7-13; col. 38, lines 51-57); and a processor 10 programmed to (col. 17, lines 22-33; col. 20, lines 11-19; col. 22, lines 15-22): monitor real-time cast sensor measurement outputs of the plurality of cast sensors 8/14/60 that each measure a characteristic related to usage of an adjustable removable cast worn by a patient during treatment (col. 17, lines 12-33; col. 20, lines 11-19); identify, according to the real-time cast sensor measurement outputs, a cast usage anomaly relative to a treatment program prescribed for the patient with respect to wearing of the adjustable removable cast, and provide, responsive to identifying the cast usage anomaly, real-time corrective treatment feedback to the patient that instructs corrected use of the adjustable removable cast to improve compliance with the treatment program prescribed for the patient (col. 2, lines 1-15; col. 3, lines 61-67; col. 6, lines 21; col. 9, lines 13-25; col. 26, lines 14-23; col. 31, lines 43-65; col. 35, lines 45-51; col. 38, lines 1-8; col. 44, lines 1-44; the system can identify compliance or lack of compliance with a treatment program and provide feedback to the patient, reminding them to perform the treatment program or informing them of how their usage differs from expected/prescribed usage, and can modify/update the program).
Regarding claim 13, Stark discloses that the processor is further programmed to track improvement by the patient with the compliance with the treatment program prescribed for the patient (col. 38, lines 55-61; col. 44, lines 31-44).
Regarding claim 16, Stark discloses that the processor is further programmed to configure the plurality of cast sensors according to the treatment program prescribed for the patient and iteratively adjust the configuration of the plurality of cast sensors over time in response to changes to the treatment program prescribed for the patient (col. 20, line 1-19; col. 21, line 64 – col. 22, line 22; col. 43, lines 16-52).
Regarding claim 17, Stark discloses a computer program product (Abstract), comprising: a computer readable storage medium 10/64/68 having computer readable program code embodied therewith, where the computer readable storage medium is not a transitory signal per se and where the computer readable program code when executed on a computer causes the computer to (col. 17, lines 22-33; col. 20, lines 11-19; col. 22, lines 15-22; col. 23, lines 5-21): monitor real-time cast sensor measurement outputs of a plurality of cast sensors 8/14/60 that each measure a characteristic related to usage (col. 17, lines 12-33; col. 20, lines 11-19) of an adjustable removable cast worn by a patient during treatment (col. 37, lines 7-13; col. 38, lines 51-57); identify, according to the real-time cast sensor measurement outputs, a cast usage anomaly relative to a treatment program prescribed for the patient with respect to wearing of the adjustable removable cast, and provide, responsive to identifying the cast usage anomaly, real-time corrective treatment feedback to the patient that instructs corrected use of the adjustable removable cast to improve compliance with the treatment program prescribed for the patient (col. 2, lines 1-15; col. 3, lines 61-67; col. 6, lines 21; col. 9, lines 13-25; col. 26, lines 14-23; col. 31, lines 43-65; col. 35, lines 45-51; col. 38, lines 1-8; col. 44, lines 1-44; the program can identify compliance or lack of compliance with a treatment program and provide feedback to the patient, reminding them to perform the treatment program or informing them of how their usage differs from expected/prescribed usage, and can modify/update the treatment program).
Regarding claim 19, Stark discloses that the computer readable program code when executed on the computer further causes the computer to configure the plurality of cast sensors according to the treatment program prescribed for the patient and iteratively adjust the configuration of the plurality of cast sensors over time in response to changes to the treatment program prescribed for the patient (col. 20, line 1-19; col. 21, line 64 – col. 22, line 22; col. 43, lines 16-52).
Regarding claim 20, Stark discloses that the characteristics related to the usage of the adjustable removable cast and measured by the plurality of cast sensors are selected from a group consisting of rotational force around an axis of a foot of the patient, wear angle settings of the adjustable removable cast, movement of the foot within the adjustable removable cast, force applied by the foot to the adjustable removable cast at a location of a cast sensor, time of day and length of time the adjustable removable cast is worn by the patient, patient heartbeat or temperature, and patient activity and position during the treatment program (col. 17, lines 12-33; col. 20, lines 11-19; e.g., rotational force/torque, force/load applied by foot, angle settings, activity/position).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stark as applied to claims 1, 9, and 17 above, and further in view of Girone et al. (U.S. No. 6,162,189; cited in the IDS filed 04 December 2020; hereinafter known as “Girone”).  Stark discloses the invention as claimed, see rejection supra, but fails to disclose utilizing the real-time cast sensor measurement outputs as video game inputs to a video game console to allow the patient to play a video game using the adjustable removable cast as a video game controller.  Girone discloses a similar rehabilitation therapy method and system (Abstract) comprising a rehabilitation device 12 that utilizes real-time sensor measurement outputs as video game inputs to a video game console to allow the patient to play a video game using the rehabilitation device as a video game controller in order to make rehabilitation exercises more enjoyable and effective (col. 2, lines 39-56; col. 4, lines 23-45; col. 11, line 50 – col. 12, line 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stark by using the sensor outputs as video game inputs to a video game console to allow the patient to play a video game using the adjustable removable cast as a video game controller, as taught by Girone, in order to make rehabilitation exercises of the treatment program more enjoyable and effective.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stark as applied to claims 4 and 13 above, and further in view of Perez et al. (U.S. Pub. No. 2018/0125689; hereinafter known as “Perez”).  Stark discloses the invention as claimed, see rejection supra, but fails to disclose sharing improvement by the patient with the compliance with the treatment program prescribed for the patient with other patients undergoing a similar treatment program to build a support network for the patient.  Perez discloses a similar therapy method and system to assist in compliance with a treatment program (Abstract) comprising sharing improvement by a patient with compliance with the treatment program prescribed for the patient with other patients undergoing a similar treatment program to build a support network for the patient in order to promote interconnectivity and further promote compliance ([0797]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stark by sharing improvement by the patient with compliance with the treatment program prescribed for the patient with other patients undergoing a similar treatment program to build a support network for the patient, as taught by Perez, in order to promote interconnectivity and further promote compliance.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stark as applied to claims 1 and 9 above, and further in view of Elsmo (U.S. No. 10,500,082).  Stark discloses the invention as claimed, see rejection supra, and further discloses providing a notification of the real-time corrective treatment feedback as an electronic message sent to one of the patient, a doctor, a parent, or a guardian of the patient, which can be in a separate hand held housing (col. 21, lines 39-43; col. 23, lines 29-32; col. 24, lines 36-37; col. 26, col. 11-19; col. 27, lines 8-9).  Stark fails to expressly disclose that the electronic message is sent to one of a smartphone, a tablet, and a game console.  Elsmo discloses a similar therapy method and system (Abstract) comprising sensors 40 that monitor conditions of a cast and a patient’s limb and transmit information to a portable device, such a smartphone, in order to allow for data transmission and monitoring (col. 4, lines 1-9).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stark by sending the message to a smartphone, as taught by Elsmo, in order to allow for data transmission and monitoring.  Further, this would have been a simple substitution of one known element for another with predictable results, as the smartphone taught by Elsmo and the hand held housing taught by Stark are essentially interchangeable devices that may receive and transmit data in a predictable manner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,893,967.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they do not meet a one-way test for distinctness.  The claims of the issued patent include all of the limitations recited by the present claims and anticipate the present claims.

Allowable Subject Matter
Claims 3, 6, 11, and 12 would be allowable if the double patenting rejections are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 3, 11, and 12, none of the prior art of record teaches or reasonably suggests simulating the adjustable removable cast as a game object worn by a character within a video game and controlled within the video game using the sensor outputs, in combination with the other recited features.  Regarding claim 6, none of the prior art of record teaches or reasonably suggests such a method or system utilizing real-time cast sensor measurement outputs relating to usage of an adjustable removable cast to identify a cast usage anomaly relative to a treatment program for clubfoot and provide real-time corrective feedback to improve compliance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hoffman et al. (U.S. Pub. No. 2012/0059298 A1) teaches an orthotic device that comprises sensors that provide outputs that can be used as inputs to an interactive video game or virtual reality program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791